  Case 2:20-cv-00033-LGW-BWC Document 24 Filed 07/23/20 Page 1 of 2


                                                                                                 FILED
                                                                                      John E. Triplett, Acting Clerk
                                                                                       United States District Court
                      IN THE UNITED STATES DISTRICT COURT
                                                                                   By CAsbell at 2:15 pm, Jul 23, 2020
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


 SHERRY GERMAN,

                Plaintiff,                                  CIVIL ACTION NO.: 2:20-cv-33

        v.

 NATIONSTAR MORTGAGE, LLC d/b/a
 MR. COOPER; AMERICAN GENERAL
 FINANCE, INC.; and BROCK & SCOTT,
 PLLC,

                Defendants.


                                            ORDER

       This matter is before the Court on Defendant Nationstar Mortgage’s Motion to Stay

Pretrial Discovery and Deadlines. Doc. 13. This case was removed from the Superior Court of

Camden County to this Court on March 25, 2020. Doc. 1. On June 30, 2020, Defendants

Nationstar Mortgage and Brock & Scott, PLLC, filed motions to dismiss. Docs. 14, 16.

Defendant Nationstar Mortgage now moves to stay Rule 26 obligations and other deadlines in

this case until those motions are resolved. Doc. 13-1 at 1. No party responded or opposed

Defendant Nationstar Mortgage’s Motion to Stay, and the time to do so has expired. Local R.

7.5 (“Failure to respond within the applicable time period shall indicate that there is no

opposition to the motion.”). Upon careful consideration and for good cause shown, the Court

GRANTS as unopposed Defendant’s Motion, doc. 13, and STAYS the Rule 26 obligations in

this case, pending the resolution of Defendants’ motions to dismiss. This stay will be

automatically lifted upon resolution of Defendants’ motions to dismiss, should any claims

remain pending. The Court DIRECTS the parties to conduct a Rule 26(f) conference within 14
  Case 2:20-cv-00033-LGW-BWC Document 24 Filed 07/23/20 Page 2 of 2



days of the date of said order. The parties shall file their required Ruel 26(f) report within seven

days of the conference. Upon receipt of the Rule 26(f) report, the Court will issue a scheduling

order.

         SO ORDERED, this 23rd day of July, 2020.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 2
